 

 
Exhibit 10.1
NORTEK, INC.
$500,000,000 principal amount of
8.50% Senior Notes due 2021
 
PURCHASE AGREEMENT
 
 
April 12, 2011
New York, New York
 
 
 
UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
 
Nortek, Inc., a Delaware corporation (the “Issuer”), agrees with you as follows:
1.Issuance of Notes. The Issuer proposes, subject to and upon the terms and
conditions set forth below, to issue and sell to UBS Securities LLC (the
“Initial Purchaser”) $500,000,000 aggregate principal amount of 8.50% Senior
Notes due 2021 (the “Original Notes”).
 
The Original Notes will be offered and sold to the Initial Purchaser pursuant to
an exemption from the registration requirements under the Securities Act of
1933, as amended (the “Act”). The Issuer has prepared a preliminary offering
circular dated April 12, 2011 (as amended or supplemented, the “Preliminary
Offering Circular”) and will prepare a final offering circular dated as of the
date hereof (as amended or supplemented at the date hereof (the “Final Offering
Circular”), relating to the Issuer, the Guarantors (as defined below), the
Subsidiaries (as defined below), the offering of the Original Notes and the
Original Notes.
The Initial Purchaser has advised the Issuer that the Initial Purchaser intends,
as soon as it deems practicable after this Agreement has been executed and
delivered, to resell the Original Notes in private sales exempt from
registration under the Act (the “Exempt Resales”) on the terms set forth in the
Preliminary and Final Offering Circular, as amended or supplemented, solely to
(i) persons whom the Initial Purchaser reasonably believes to be “qualified
institutional buyers” (“QIBs”), as defined in Rule 144A under the Act (“Rule
144A”), in accordance with Rule 144A and (ii) other eligible purchasers pursuant
to offers and sales that occur outside the United States within the meaning of
Regulation S under the Act (“Regulation S”) in accordance with Regulation S (the
persons specified in clauses (i) and (ii), the “Eligible Purchasers”).
Holders (including subsequent transferees) of the Original Notes will have
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), among the Issuer, the Guarantors and the Initial Purchaser,
to be dated the Closing Date, substantially in the form attached hereto as
Exhibit A. Under the Registration Rights Agreement, the Issuer and the
Guarantors will agree to (i) file with the Securities and Exchange Commission
(the “Commission”) (a) a registration statement under the Act (the “Exchange
Offer Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement), the “Exchange Notes” and, together with the Original Notes,
the “Notes”), to be offered in exchange for the Original Notes (the “Exchange
Offer”) and issued under the Indenture (as defined below) or an indenture
substantially identical to the Indenture and/or (b) under certain circumstances
set forth in the Registration Rights Agreement, a shelf registration statement
pursuant to Rule 415 under the Act (the “Shelf Registration Statement”) relating
to the resale by certain holders of the Original Notes, (ii) use their
reasonable best efforts to cause the Exchange Offer Registration Statement and,
if applicable, the Shelf Registration Statement

 

--------------------------------------------------------------------------------

 

to be declared effective and (iii) use their reasonable best efforts to
consummate the Exchange Offer, all within the time periods specified in the
Registration Rights Agreement.
The Original Notes will be issued pursuant to an indenture (the “Indenture”), to
be dated the Closing Date (as defined herein), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”). The Original Notes will be
unconditionally guaranteed as to the payment of principal and interest by the
guarantors listed on Schedule II hereto (the “Guarantors” and such guarantees,
the “Guarantees”).
Pursuant to the offer to purchase dated April 12, 2011, the Issuer is offering
to purchase (the “Tender Offer”) any and all of its outstanding 11% Senior
Secured Notes due 2013 (the “2013 Notes”) and is seeking consents (the “Consent
Solicitation”) for proposed amendments and waivers to the indenture dated as of
December 17, 2009, pursuant to which the 2013 Notes are outstanding among the
Issuer, the guarantors party thereto and U.S. Bank National Association, as
trustee (the “2013 Notes Indenture”). On the Closing Date the Issuer and the
Guarantors are entering into a new secured term loan credit facility to be dated
as of the Closing Date (the “Term Loan Credit Agreement”). As described in the
General Disclosure Package (as defined herein) and the Final Offering Circular,
proceeds from the issuance and sale of the Original Notes and the term loans
pursuant to the Term Loan Credit Agreement, shall be used to (i) pay
consideration to holders who tender their 2013 Notes in the Tender Offer and
deliver their consents pursuant to the Consent Solicitation, (ii) if necessary,
satisfy and discharge the obligations outstanding under any untendered 2013
Notes in accordance with the terms of the 2013 Notes Indenture (the
“Satisfaction and Discharge”), and (iii) pay fees and expenses in connection
with the Tender Offer and Consent Solicitation and the issuance and sale of the
Original Notes.
This Agreement, the Original Notes, the Indenture and the Registration Rights
Agreement are hereinafter sometimes referred to collectively as the “Note
Documents.” The (i) issuance and sale of the Original Notes and the incurrence
of the term loans pursuant to the Term Loan Credit Agreement and the use of
proceeds therefrom and (ii) the consummation of the Tender Offer and the Consent
Solicitation and, to the extent necessary, the Satisfaction and Discharge, in
each case, as described in the General Disclosure Package (as defined herein)
and Final Offering Circular are collectively referred to as the “Transactions.”
For the purposes of this Agreement:
“Applicable Time” means 5:07 p.m. (New York City time) on the date of this
Agreement.
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Original Notes and is made by means other than the Preliminary
Offering Circular or the Final Offering Circular.
“General Disclosure Package” means (i) the Preliminary Offering Circular,
together with (ii) any Issuer Free Writing Communication existing at the
Applicable Time and specified in Schedule III hereto and (iii) any other
information which is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule III hereto.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Issuer used or referred to by the Issuer or containing a
description of the final terms of the Original Notes or of their offering, in
the form retained in the Issuer's records.
“Securities Laws” means collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the rules and regulations of the
Commission, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).
“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule III
hereto. Supplemental Marketing

 

--------------------------------------------------------------------------------

 

Materials include, but are not limited to, the electronic Bloomberg roadshow
slides and the accompanying audio recording.
2.Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained in this Agreement, the Issuer agrees to issue and sell
to the Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Issuer, $500,000,000 aggregate principal amount of Original Notes. The purchase
price for the Original Notes shall be 98.0% of their principal amount.
 
3.Delivery and Payment. Payment of the purchase price for the Original Notes
shall be made at 10:00 a.m., New York City time, on April 26, 2011 (such date,
the “Closing Date”) at the offices of Cahill Gordon & Reindel llp, 80 Pine
Street, New York, New York 10005, against delivery thereof on the Closing Date.
The Closing Date and the location of delivery of and the form of payment for the
Original Notes may be varied by mutual agreement between the Initial Purchaser
and the Issuer.
 
The Original Notes shall be delivered by the Issuer to the Initial Purchaser (or
as the Initial Purchaser directs) through the facilities of the Depository Trust
Company (“DTC”) against payment by the Initial Purchaser of the purchase price
therefor by means of wire transfer of immediately available funds to such
account or accounts specified by the Issuer in accordance with Section 9(h) on
or prior to the Closing Date, or by such means as the parties hereto shall agree
prior to the Closing Date. The Original Notes shall be evidenced by one or more
certificates in global form registered in such names as the Initial Purchaser
may request upon at least one business day's notice prior to the Closing Date
and having an aggregate principal amount corresponding to the aggregate
principal amount of the Original Notes.
4.Agreements of the Issuer and each Guarantor. The Issuer and each Guarantor
covenants and agrees with the Initial Purchaser as follows:
 
(a)To furnish the Initial Purchaser and those persons identified by the Initial
Purchaser, without charge, with as many copies (which may be by delivery of a
single “pdf” electronic copy other than in the case of the Final Offering
Circular) of the Preliminary or Final Offering Circular, each other document
comprising a part of the General Disclosure Package, each item of Supplemental
Marketing Material, and any amendments or supplements thereto, as the Initial
Purchaser may reasonably request. The Issuer and each Guarantor consents to the
use of the General Disclosure Package and Final Offering Circular, and any
amendments and supplements thereto, by the Initial Purchaser in connection with
Exempt Resales.
 
(b)Not to amend or supplement the Preliminary Offering Circular provided to the
Initial Purchaser prior to the execution of this Agreement other than such
changes and additions as to which the Initial Purchaser shall have consented
(such consent not to be unreasonably withheld or delayed). Not to make any
changes or additions to the information contained in the Final Offering Circular
from the corresponding information contained in the Preliminary Offering
Circular other than (i) changes and additions to reflect pricing information
with respect to the Original Notes and (ii) such other changes and additions as
to which the Initial Purchaser shall have consented (such consent not to be
unreasonably withheld or delayed). Not to amend or supplement the Final Offering
Circular prior to the Closing Date unless the Initial Purchaser (i) shall
previously have been advised of such proposed amendment or supplement at least
two business days prior to the proposed use (or such shorter period as may be
required to comply with applicable legal and contractual obligations) and (ii)
shall not have objected to, or shall have consented to (such consent not to be
unreasonably withheld or delayed), such amendment or supplement.
 
(c)If, prior to the time that the Initial Purchaser has completed its
distribution of the Original Notes, any event shall occur and, as a result
thereof, in the judgment of the Issuer and the Guarantors or in the judgment of
counsel to the Initial Purchaser, the Preliminary or Final Offering Circular,
the General Disclosure Package or any Supplemental Marketing Material, as then
amended or supplemented, would

 

--------------------------------------------------------------------------------

 

include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in the Preliminary or Final Offering
Circular, the General Disclosure Package or any Supplemental Marketing Material,
as then amended or supplemented, in the light of the circumstances under which
they are made, not misleading, or if it is necessary to amend or supplement the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, to comply with all applicable laws, the Issuer
and the Guarantors shall promptly notify the Initial Purchaser of such event and
(subject to Section 4(b)) prepare an appropriate amendment or supplement to the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, so that (i) the statements in the Preliminary
or Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material, as amended or supplemented, will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances at the
time that the Preliminary or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material, is delivered to prospective
Eligible Purchasers, not misleading and (ii) the Preliminary or Final Offering
Circular, the General Disclosure Package or any Supplemental Marketing Material,
will comply with applicable law.
 
(d)To qualify or register the Original Notes under the securities laws of such
jurisdictions as the Initial Purchaser may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, the Issuer shall not be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
 
(e)To advise the Initial Purchaser promptly and, if requested by the Initial
Purchaser, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Original Notes for offering or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuer and the
Guarantors shall use their reasonable best efforts to prevent the issuance of
any stop order or order suspending the qualification or exemption of any of the
Original Notes under any securities laws, and, if at any time any securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption of any of the Original Notes under any securities
laws, the Issuer and the Guarantors shall use their reasonable best efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.
 
(f)Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuer and the Guarantors)
incurred in connection with the performance of the obligations of the Issuer and
the Guarantors under this Agreement and all stamp, documentary or similar taxes
incident to and in connection therewith, including, those relating to: (i) the
preparation, printing and distribution of the Preliminary or Final Offering
Circular, any other documents comprising a part of the General Disclosure
Package, each item of Supplemental Marketing Material, and any amendments and
supplements thereto, (ii) all expenses (including travel expenses) of the Issuer
and the Guarantors in connection with any meetings with prospective investors in
the Original Notes (including, if applicable, rental costs of airplanes used to
transport representatives of the Issuer and the Guarantors and the Initial
Purchaser to such meetings), (iii) the preparation (except to the extent
prepared by counsel to the Initial Purchaser), notarization (if necessary) and
delivery of the Note Documents and all other agreements, memoranda,
correspondence and documents prepared and delivered in connection with this
Agreement and with the Exempt Resales, (iv) the issuance, transfer and delivery
of the Original Notes by the Issuer to the Initial Purchaser, (v) the
qualification or registration of the Original Notes for offer and sale under the
securities laws of the several states of the United States or provinces of
Canada (including, without limitation, the cost of printing and mailing
preliminary and final Blue Sky or legal investment memoranda and reasonable fees
and disbursements of counsel (including local counsel) to the Initial Purchaser
relating thereto), (vi) the inclusion of the Original Notes in the book-entry
system of the DTC, (vii) the rating of the Original Notes

 

--------------------------------------------------------------------------------

 

by rating agencies, (viii) the fees and expenses of the Trustee and its counsel,
(ix) the performance by the Issuer and the Guarantors of their other obligations
under the Note Documents, and (x) any expenses incident to the “road show” for
the offering of the Original Notes and any other meetings with prospective
investors in the Original Notes. Except as specifically provided in this Section
4(f) or Section 11, the Initial Purchaser shall pay all of its own expenses
(including all of the fees and disbursements of counsel and the travel and
lodging expenses of the Initial Purchaser) in connection with the preparation of
this Agreement and the other Note Documents, the transactions contemplated
hereby and thereby and all Exempt Resales.
 
(g)To use the net proceeds from the sale of the Original Notes in the manner
described in the General Disclosure Package and Final Offering Circular under
the caption “Use of Proceeds.”
 
(h)Not to, and not to permit any of the Issuer's subsidiaries listed on Schedule
V attached hereto (each, a “Subsidiary” and collectively, the “Subsidiaries”)
to, sell, offer for sale or solicit offers to buy any security (as defined in
the Act) that would be integrated with the sale of the Original Notes in a
manner that would require the registration under the Act of the sale of the
Original Notes to the Initial Purchaser or any Eligible Purchasers.
 
(i)During the period of one year immediately following the Closing Date, not to,
and to cause their respective controlled “affiliates” (as defined in Rule 144
under the Act) not to, resell any of the Original Notes that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them
(other than in a transaction registered under the Act).
 
(j)Not to engage, and to cause the Subsidiaries and their other respective
controlled affiliates or any person acting on their behalf (other than, in any
case, the Initial Purchaser and any of its controlled affiliates, as to whom the
Issuer and the Guarantors make no covenant) not to engage, in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Act) in connection with any offer or sale of the Original Notes in the
United States.
 
(k)Not to engage, and to cause the Subsidiaries and their other respective
controlled affiliates or any person acting on their behalf (other than, in any
case, the Initial Purchaser and any of its controlled affiliates, as to whom the
Issuer and the Guarantors make no covenant) not to engage, in any directed
selling effort with respect to the Original Notes, and to comply with the
offering restrictions requirement of Regulation S. Terms used in this paragraph
have the meanings given to them by Regulation S.
 
(l)From and after the Closing Date, for so long as any of the Original Notes
remain outstanding and are “restricted securities” within the meaning of Rule
144(a)(3) under the Act and during any period in which the Issuer is not subject
to Section 13 or 15(d) of the Exchange Act, to make available upon request the
information required by Rule 144A(d)(4) under the Act to (i) any holder or
beneficial owner of Original Notes in connection with any sale of such Original
Notes and (ii) any prospective purchaser of such Original Notes from any such
holder or beneficial owner designated by the holder or beneficial owner. The
Issuer and the Guarantors will be jointly and severally obligated to pay the
reasonable expenses of preparing, printing and distributing such documents.
 
(m)To comply with their obligations under the Registration Rights Agreement.
 
(n)To comply with their obligations under the letter of representations to DTC
relating to the approval of the Original Notes by DTC for “book-entry” transfer
and to use their reasonable best efforts to obtain approval of the Original
Notes by DTC for “book-entry” transfer.
 
(o)Prior to the Closing Date, to furnish without charge to the Initial
Purchaser, (i) as soon as they have been prepared by the Issuer, a copy of any
regularly prepared internal financial statements of the Issuer and the
Subsidiaries for any period subsequent to the period covered by the financial
statements included in the General Disclosure Package and Final Offering
Circular, (ii) as soon as they have been

 

--------------------------------------------------------------------------------

 

furnished to the Issuer, all other reports and other communications (financial
or otherwise) that the Issuer or any of the Subsidiaries mails or otherwise
makes available to its security holders and (iii) such other information as the
Initial Purchaser shall reasonably request.
 
(p)During the period of one year after the Closing Date, the Issuer and the
Guarantors will, upon request, furnish to the Initial Purchaser and any holder
of Original Notes a copy of the restrictions on transfer applicable to the
Original Notes.
 
(q)During the period of one year after the Closing Date or, if earlier, until
such time as the Original Notes are no longer restricted securities (as defined
in Rule 144 under the Act), not to be or become a closed-end investment company
required to be registered, but not registered, under the Investment Company Act
of 1940.
 
(r)In connection with the offering, until the Initial Purchaser shall have
notified the Issuer and any of the Guarantors of the completion of the
distribution of the Original Notes, not to, and to cause any of its controlled
“affiliates” (as such term is defined in Rule 501(b) of Regulation D under the
Act) not to, either alone or with one or more other persons, bid for or purchase
for any account in which they or any of their affiliates has a beneficial
interest, for the purpose of creating actual or apparent active trading in, or
of raising the price of, the Original Notes.
 
(s)During the period from the date hereof through and including the date that is
90 days after the date hereof, not to, directly or indirectly, take any of the
following actions with respect to any debt securities issued or guaranteed by
the Issuer or any Guarantor and having a maturity of more than one year from the
date of issue or any securities convertible into or exchangeable or exercisable
for any of such debt securities (“Lock-Up Securities”): (i) offer, sell, issue,
contract to sell, pledge or otherwise dispose of Lock-Up Securities, (ii) offer,
sell, issue, contract to sell, contract to purchase or grant any option, right
or warrant to purchase Lock-Up Securities, (iii) enter into any swap, hedge or
any other agreement that transfers, in whole or in part, the economic
consequences of ownership of Lock-Up Securities, (iv) establish or increase a
put equivalent position or liquidate or decrease a call equivalent position in
Lock-Up Securities within the meaning of Section 16 of the Exchange Act or (v)
file with the Commission a registration statement under the Act relating to
Lock-Up Securities (other than pursuant to the Registration Rights Agreement) or
publicly disclose the intention to take any such action, without the prior
written consent of the Initial Purchaser. Neither the Issuer nor any Guarantor
will at any time directly or indirectly, take any action referred to in clauses
(i) through (v) above with respect to any securities under circumstances where
such offer, sale, pledge, contract or disposition would cause the exemption
afforded by Section 4(2) or by Rule 144A of the Act or the safe harbor of
Regulation S thereunder to cease to be applicable to the offer and sale of the
Original Notes.
 
5.Free Writing Communications.
 
(a)The Issuer and each Guarantor each represents and agrees that, unless it
obtains the prior consent of the Initial Purchaser, and the Initial Purchaser
represents and agrees, that unless it obtains the prior consent of the Issuer
and the Guarantors, it has not made and will not make any offer relating to the
Original Notes that would constitute a Free Writing Communication.
 
(b)The Issuer and the Guarantors consent to the use by the Initial Purchaser of
a Free Writing Communication that (i) contains only (a) information describing
the preliminary terms of the Original Notes or their offering or (b) information
that describes the final terms of the Original Notes or their offering and that
it is included in or is subsequently included in the Final Offering Circular in
the form of Schedule IV hereto, or (ii) does not contain any material
information about the Issuer or any Guarantor or their securities that was
provided by or on behalf of the Issuer or any Guarantor; provided, however, that
it is understood and agreed that the Issuer and each Guarantor shall not be
responsible for liability arising from any inaccuracy in, or omission (when
taken together with the Preliminary Offering Circular, the Final Offering
Circular or the General Disclosure Package provided to

 

--------------------------------------------------------------------------------

 

the recipient of such information) of information from, such Free Writing
Communications referred to in clause (i) or (ii) as compared with the
information in the Preliminary Offering Circular, the Final Offering Circular or
the General Disclosure Package.
 
6.Representations and Warranties.
 
(a)The Issuer and each Guarantor each represents and warrants to the Initial
Purchaser that:
 
(i)Neither (a) the Final Offering Circular as of the date thereof and the
Closing Date nor (b) any amendment or supplement thereto as of the date thereof
and, with respect to any amendment or supplement made prior to the Closing Date,
the Closing Date contained or will contain any untrue statement of a material
fact or omitted or will omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time, and as of the Closing Date,
neither (x) the General Disclosure Package, nor (y) any individual Supplemental
Marketing Material, when considered together with the General Disclosure
Package, included, or will include, any untrue statement of a material fact or
omitted, or will omit, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material based solely upon
written information furnished to the Issuer or any of the Guarantors by the
Initial Purchaser specifically for use therein, it being understood and agreed
that the only such information is that which is described as such in Section 10
hereof.
 
(ii)As of the Closing Date, after giving effect to the Transactions, the
consolidated capitalization of the Issuer shall be as described in the General
Disclosure Package and Final Offering Circular under the heading
“Capitalization”; all of the subsidiaries of the Issuer are listed on Schedule V
attached hereto; all of the outstanding shares of capital stock of the Issuer
and the Subsidiaries have been, and as of the Closing Date will be, duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights; all of the outstanding
shares of capital stock of the Issuer and the Subsidiaries are and will be as of
the Closing Date free and clear of all liens, encumbrances, equities and claims
or restrictions on transferability (other than those imposed by the Act, the
securities or “Blue Sky” laws of certain jurisdictions or as otherwise permitted
by the Indenture) or voting; except as set forth in the General Disclosure
Package and Final Offering Circular, there are no (a) options, warrants or other
rights to purchase, (b) agreements or other obligations to issue or (c) other
rights to convert any obligation into, or exchange any securities for, shares of
capital stock of or ownership interests in the Issuer or any of the Subsidiaries
outstanding. Except for the Subsidiaries, as disclosed in the General Disclosure
Package and Final Offering Circular or as set forth on Schedule VI attached
hereto, the Issuer does not own, directly or indirectly, more than 5% of the
outstanding capital stock or other equity interests in any firm, partnership,
joint venture or other entity.
 
(iii)Each of the Issuer and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
incorporation, and each of the Issuer and the Subsidiaries has all requisite
corporate, limited liability company or partnership, as applicable, power and
authority to own its properties and conduct its business as now conducted and as
described in the General Disclosure Package and Final Offering Circular; each of
the Issuer and the Subsidiaries is duly qualified to do business as a foreign
corporation, limited liability company or partnership, as applicable, in good
standing, where applicable, in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the general
affairs, management, business, condition (financial or otherwise), prospects or
results of operations of the Issuer and the Subsidiaries, taken as a whole (any
such event, a “Material Adverse Effect”).
 
(iv)The Issuer has all requisite corporate power and authority to execute,
deliver and perform

 

--------------------------------------------------------------------------------

 

each of its obligations under the Original Notes, the Exchange Notes and the
Private Exchange Notes. The Original Notes, when issued, will be in the form
contemplated by the Indenture. The Original Notes, the Exchange Notes and the
Private Exchange Notes each have been duly and validly authorized by the Issuer.
When executed by the Issuer and authenticated by the Trustee in accordance with
the provisions of the Indenture, and, in the case of the Original Notes, when
delivered to and paid for by the Initial Purchaser in accordance with the terms
of this Agreement, the Original Notes, the Exchange Notes and the Private
Exchange Notes, will constitute valid and legally binding obligations of the
Issuer, entitled to the benefits of the Indenture, and enforceable against the
Issuer in accordance with their terms, except that the enforcement thereof may
be subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally,
and (b) general principles of equity and the discretion of the court before
which any proceeding therefor may be brought (the “Bankruptcy Exceptions”).
 
(v)The Guarantee to be endorsed on the Original Notes by each Guarantor has been
duly authorized by each Guarantor; and, when the Original Notes are delivered
and paid for pursuant to this Agreement on the Closing Date and issued, executed
and authenticated in accordance with the terms of the Indenture, the Guarantee
of each Guarantor endorsed thereon will have been duly executed and delivered by
each Guarantor, will conform to the description thereof contained in the Final
Offering Circular and will constitute valid and legally binding obligations of
each Guarantor, enforceable in accordance with its terms, subject to the
Bankruptcy Exceptions. The Guarantee to be endorsed on the Exchange Securities
by each Guarantor has been duly authorized by each Guarantor; and, when issued,
will have been duly executed and delivered by each Guarantor and will conform to
the description thereof contained in the Final Offering Circular. When the
Exchange Notes have been issued, executed and authenticated in accordance with
the terms of the Exchange Offer and the Indenture, the Guarantee of each
Guarantor endorsed thereon will constitute valid and legally binding obligations
of each Guarantor, enforceable in accordance with its terms, subject to the
Bankruptcy Exceptions.
 
(vi)The Issuer and the Guarantors have all requisite corporate power and
authority to execute, deliver and perform their obligations under the Indenture.
On the Closing Date, the Indenture will meet the requirements for qualification
under the Trust Indenture Act of 1939, as amended (the “TIA”) and the rules and
regulations of the Commission applicable to an indenture which is qualified
thereunder. The Indenture has been duly and validly authorized by the Issuer and
the Guarantors and, when executed and delivered by the Issuer and the Guarantors
(assuming the due authorization, execution and delivery by the Trustee), will
constitute a valid and legally binding agreement of the Issuer and the
Guarantors, enforceable against the Issuer and the Guarantors in accordance with
its terms, except that the enforceability thereof may be limited by the
Bankruptcy Exceptions.
 
(vii)The Issuer and the Guarantors have all requisite corporate power and
authority to execute, deliver and perform their obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
and validly authorized by the Issuer. When executed and delivered by the Issuer
and the Guarantors (assuming the due authorization, execution and delivery by
the Initial Purchaser), the Registration Rights Agreement will constitute a
valid and legally binding agreement of the Issuer and the Guarantors enforceable
against the Issuer and the Guarantors in accordance with its terms, except that
(A) the enforcement thereof may be subject to the Bankruptcy Exceptions and (B)
any rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations.
 
(viii)The Issuer and the Guarantors have all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by the Issuer and the Guarantors of the transactions contemplated
hereby have been duly and validly authorized by the Issuer and the Guarantors.
This Agreement has been duly executed and delivered by the Issuer and the
Guarantors.
 

 

--------------------------------------------------------------------------------

 

(ix)No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Issuer of the Original Notes to the Initial Purchaser or the consummation by the
Issuer of the other transactions contemplated hereby (including the
Transactions), except such as have been obtained or will be obtained prior to
the Closing Date and such as may be required under state securities or “Blue
Sky” laws in connection with the purchase and resale of the Original Notes by
the Initial Purchaser. Neither the Issuer nor any Subsidiary is or will be on
the Closing Date (a) in violation of their certificates of incorporation or
bylaws (or similar organizational document), (b) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to any of them
or any of their properties or assets, except for any such breach or violation
that would not, individually or in the aggregate, have a Material Adverse
Effect, or (c) in breach of or default under (nor has any event occurred that,
with notice or passage of time or both, would constitute a default under) or in
violation of any of the terms or provisions of any indenture, mortgage, deed of
trust, loan agreement, note, lease, license, franchise agreement, permit,
certificate, contract or other agreement or instrument to which any of them is a
party or to which any of them or their respective properties or assets is
subject (collectively, “Contracts”), except for any such breach, default,
violation or event that would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(x)The execution, delivery and performance by the Issuer and the Guarantors of
this Agreement, the Indenture, the Registration Rights Agreement and the
consummation by the Issuer and the Guarantors of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and sale of the
Original Notes to the Initial Purchaser) will not conflict with or constitute or
result in a breach of or a default under (or an event that with notice or
passage of time or both would constitute a default under) or violation of any of
(a) the terms or provisions of any Contract, except for any such conflict,
breach, violation, default or event that would not, individually or in the
aggregate, have a Material Adverse Effect, (b) the certificate of incorporation
or bylaws (or similar organizational document) of the Issuer or any of the
Subsidiaries or (c) (assuming the compliance with all applicable state
securities or “Blue Sky” laws and assuming the accuracy of the representations
and warranties of the Initial Purchaser contained in Section 6(b) of this
Agreement) any statute, judgment, decree, order, rule or regulation applicable
to the Issuer or any of the Subsidiaries or any of their respective properties
or assets, except for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(xi)The historical consolidated financial statements (including the notes
thereto) of the Issuer (or its predecessors) and its subsidiaries included in
the General Disclosure Package and Final Offering Circular present fairly in all
material respects the consolidated financial position, results of operations,
cash flows and changes in stockholder's investment of the Issuer at the
respective dates and for the respective periods indicated. All such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods presented (except as disclosed therein), except that the
interim financial statements do not include full footnote disclosure.
 
(xii)Ernst & Young LLP (the “Independent Registered Public Accounting Firm”),
which has audited the financial statements and supporting schedules (a) of the
Issuer and its consolidated Subsidiaries as of December 31, 2009 and
December 31, 2010 and for the period from December 20, 2009 to December 31,
2009, and (b) of the Issuer's predecessor as of December 31, 2008, for the
period from January 1, 2009 to December 19, 2009 and for the year ended
December 31, 2008 included in the General Disclosure Package and Final Offering
Circular, is an independent registered public accounting firm in accordance with
the standards of the Public Company Accounting Oversight Board (United States).
 
(xiii)Except as disclosed in the General Disclosure Package, there are no
pending actions, suits or proceedings (including any inquiries or investigations
by any court, arbitration or governmental agency or body, domestic or foreign)
against or affecting the Company, the Guarantors, any of their respective
subsidiaries or any of their respective properties that, if determined adversely
to the Company, the

 

--------------------------------------------------------------------------------

 

Guarantors or any of their respective subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantors to perform their obligations
under the Indenture, this Agreement, or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Original Notes
and the Guarantees; and no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are, to the Company's or the Guarantors' knowledge,
threatened or contemplated.
 
(xiv)The Issuer and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights,
technology and know-how necessary to conduct the business now or proposed to be
conducted by the Issuer and the Subsidiaries as described in the General
Disclosure Package and Final Offering Circular, except for those patents,
trademarks, service marks, trade names, copyrights, technology and know-how the
failure to own or have the right to use which would not have a Material Adverse
Effect, and, except as disclosed in the General Disclosure Package and Final
Offering Circular, neither the Issuer nor any of the Subsidiaries has received
any notice of infringement of or conflict with (or knows of such infringement of
or conflict with) rights of others with respect to any patents, trademarks,
service marks, trade names, copyrights, technology or know-how except for
conflicts which could not reasonably be expected to have a Material Adverse
Effect; and to the best knowledge of the Issuer and the Guarantors, do not in
the conduct of their business as now conducted or proposed to be conducted,
infringe or conflict with any such rights of any third party, except as could
not reasonably be expected to have a Material Adverse Effect.
 
(xv)Since the date of the most recent financial statements appearing in the
General Disclosure Package and Final Offering Circular, except as described
therein, (a) none of the Issuer or the Subsidiaries has incurred any liabilities
or obligations, direct or contingent, or entered into or agreed to enter into
any transactions or contracts (written or oral) not in the ordinary course of
business, which liabilities, obligations, transactions or contracts would,
individually or in the aggregate, be material to the general affairs,
management, business, condition (financial or otherwise), prospects or results
of operations of the Issuer and the Subsidiaries, taken as a whole, (b) none of
the Issuer or the Subsidiaries has purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock (other than with respect to any Subsidiaries, the
purchase of, or dividend or distribution on, capital stock owned by the Issuer
or any of the Subsidiaries), (c) there shall not have been any material change
in the capital stock or long-term indebtedness of the Issuer or the Subsidiaries
and (d) there has been no change, development or event that has had or would
reasonably be expected to have a Material Adverse Effect.
 
(xvi)The Issuer and the Subsidiaries have (A) filed all federal, state and local
and foreign tax returns which are required to be filed through the date hereof,
and all such tax returns are true, complete and accurate in all material
respects, or (B) received valid extensions thereof and have paid all taxes shown
on such returns and all assessments received by them except where, in the case
of state and local and foreign tax returns, the failure to file in clause (A),
or extend the due date of or pay the same in clause (B), in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; the Issuer and the
Guarantors have no knowledge of any tax deficiency which has been or might be
asserted against the Issuer or any of the Subsidiaries which could reasonably be
expected to have a Material Adverse Effect; and to the best knowledge of the
Issuer and the Guarantors, all tax liabilities of the Issuer and the
Subsidiaries are adequately provided for on the consolidated books of the
Issuer.
 
(xvii)The statistical and market-related data included in the General Disclosure
Package and Final Offering Circular are based on or derived from sources that
the Issuer and the Guarantors believe to be reliable and accurate.
 
(xviii)None of the Issuer, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Original Notes to violate Regulation

 

--------------------------------------------------------------------------------

 

T, U or X of the Board of Governors of the Federal Reserve System, in each case
as in effect, or as the same may hereafter be in effect, on the Closing Date.
 
(xix)Each of the Issuer and the Subsidiaries has good and marketable title to
all real property and personal property and assets owned by them which is
material to the business of the Issuer and the Subsidiaries, in each case
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
(A) liens that are permitted under the Indenture, (B) those described in the
General Disclosure Package and Final Offering Circular (including, without
limitation, those securing credit facilities as described in the General
Disclosure Package and Final Offering Circular) or (C) those which are not
material in amount and do not adversely affect the use made and proposed to be
made of such property by the Issuer and the Subsidiaries except for such uses
the failure of which to be made would not have a Material Adverse Effect. Each
of the Issuer and the Subsidiaries holds its leased properties under valid,
subsisting and enforceable leases, with such exceptions as are not, individually
or in the aggregate, material and do not, individually or in the aggregate,
interfere with the use made or proposed to be made of such properties by the
Issuer or any of the Subsidiaries (except for such uses the failure of which to
be made would not have a Material Adverse Effect). Except as disclosed in the
General Disclosure Package and Final Offering Circular, the Issuer and the
Subsidiaries each owns or leases all such properties as are necessary to its
operations as now conducted or as proposed to be conducted (except for such
properties the failure of which to own or lease would not have a Material
Adverse Effect), except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
(xx)There are no legal or governmental proceedings involving or affecting the
Issuer or any of the Subsidiaries or any of their respective properties or
assets that would be required to be described in a prospectus pursuant to the
Act that are not described in the General Disclosure Package and Final Offering
Circular, nor are there any material contracts or other documents that would be
required to be described in a prospectus pursuant to the Act that are not
described in the General Disclosure Package and Final Offering Circular.
 
(xxi)Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (A) each of the Issuer and the Subsidiaries is in compliance
with, and is not subject to liability under, applicable Environmental Laws (as
defined below), (B) each of the Issuer and the Subsidiaries has made all filings
and provided all notices required under any applicable Environmental Law, and
has and is in compliance with all permits, licenses, authorizations, or other
approvals required under any applicable Environmental Laws and each of them is
in full force and effect, (C) there is no civil, criminal or administrative
action, suit, demand, claim, hearing, notice of violation, investigation,
proceeding, notice or demand letter or request for information pending or, to
the knowledge of the Issuer or any of the Guarantors, threatened against the
Issuer or any of the Subsidiaries under any Environmental Law, (D) no lien,
charge, encumbrance or restriction has been recorded under any Environmental Law
with respect to any assets, facility or property owned, operated, leased or
controlled by the Issuer or any of the Subsidiaries, (E) none of the Issuer or
any of the Subsidiaries has received notice that it has been identified as a
potentially responsible party under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”), or any
comparable state law and (F) no property or facility of the Issuer or any of the
Subsidiaries is (i) listed or proposed for listing on the National Priorities
List under CERCLA or (ii) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority.
 
For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the environment, including, without limitation, laws relating to (a)
emissions, discharges, releases or threatened releases of hazardous materials
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata), (b) the manufacture,

 

--------------------------------------------------------------------------------

 

processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of hazardous materials, and (c) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom.
(xxii)Except as described in the General Disclosure Package and Final Offering
Circular, (A) no labor disturbance by or dispute with the employees of the
Issuer or any of the Subsidiaries exists or, to the best knowledge of the Issuer
and the Guarantors, is threatened and (B) the Issuer and the Guarantors are not
aware of any labor disturbance by the employees of any of the Issuer's or any of
the Subsidiaries' significant manufacturers, suppliers, customers or
contractors, that could reasonably be expected, in the case of both (A) and (B),
to have a Material Adverse Effect.
 
(xxiii)The Issuer and the Subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, which insures against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged and, in the opinion of the Issuer and the
Guarantors, are adequate to protect their respective businesses.
 
(xxiv)Except as would not have a Material Adverse Effect, none of the Issuer or
any of the Subsidiaries has any liability for any prohibited transaction or
funding deficiency or any complete or partial withdrawal liability with respect
to any pension, profit sharing or other plan that is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), to which the
Issuer or any of the Subsidiaries makes or ever has made a contribution and in
which any employee of the Issuer or any of the Subsidiaries is or has ever been
a participant. With respect to such plans, the Issuer and each of the
Subsidiaries is in compliance in all material respects with all applicable
provisions of ERISA.
 
(xxv) Except as set forth in the General Disclosure Package, the Issuer is in
compliance in all material respects with the Sarbanes-Oxley Act of 2002 and all
related Exchange Rules to the extent such law and related rules are applicable
to the Issuer. The Issuer maintains a system of internal controls, including,
but not limited to, disclosure controls and procedures (as defined in Rule
13a-15 of the Exchange Act), internal controls over accounting matters and
financial reporting, an internal audit function, and legal and regulatory
compliance controls (collectively, “Internal Controls”), which have been
designed by or caused to be designed under the supervision of the chief
executive officer and the chief financial officer of the Issuer, that comply in
all material respects with the Securities Laws applicable to the Issuer and are
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management's general or specific authorizations, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(c) access to assets is permitted only in accordance with management's general
or specific authorization and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are, or, upon
consummation of the offering of the Original Notes will be, overseen by the
Audit Committee (the “Audit Committee”) of the Issuer's Board of Directors (the
“Board”) in compliance in all material respects with Exchange Rules applicable
to the Issuer. The Issuer has not publicly disclosed or reported to its Audit
Committee or its Board, and within the next 90 days, the Issuer does not expect
to publicly disclose or report to its Audit Committee or its Board, a
significant deficiency, material weakness, change in Internal Controls or fraud
involving management or other employees who have a significant role in Internal
Controls; and since the date of the most recent evaluation of such Internal
Controls, there have been no significant changes in Internal Controls or in
other factors that could significantly affect Internal Controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(xxvi)Neither the Issuer nor any of the Subsidiaries is, and upon consummation
of the transactions contemplated hereby, none of such persons will be, subject
to registration as an “investment company” or an entity “controlled by” an
“investment company” within the meaning of Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder. Each such person
will conduct its business and financial affairs in such a manner as to ensure
that it will not become

 

--------------------------------------------------------------------------------

 

an “investment company” or an entity “controlled” by an “investment company.”
 
(xxvii)The Original Notes, the Guarantees, the Indenture and the Registration
Rights Agreement will conform in all material respects to the descriptions
thereof in the General Disclosure Package and Final Offering Circular.
 
(xxviii)There are no contracts, agreements or understandings currently in effect
between the Issuer or any Guarantor and any person granting such person the
right to require the Issuer or such Guarantor to file a registration statement
under the Act with respect to any securities of the Issuer or such Guarantor or
to require the Issuer or such Guarantor to include such securities pursuant to
the Registration Rights Agreement other than as expressly permitted thereby.
 
(xxix)Immediately prior to and immediately after the consummation of the
transactions contemplated hereby (including the Transactions), the Issuer,
together with the Subsidiaries on a consolidated basis is and will be Solvent.
As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (A) the present fair saleable value of the
assets of the Issuer, together with the Subsidiaries on a consolidated basis is
not less than the total amount required to pay the probable liabilities of the
Issuer, together with the Subsidiaries on a consolidated basis on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (B) the Issuer, together with the Subsidiaries on a
consolidated basis is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (C) assuming the sale of the
Original Notes as contemplated by this Agreement and the General Disclosure
Package and Final Offering Circular, the Issuer, together with the Subsidiaries
on a consolidated basis is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature and (D) the Issuer, together with
the Subsidiaries on a consolidated basis is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Issuer, is
engaged. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
(xxx) None of the Issuer or any of the Subsidiaries nor, to the knowledge of the
Issuer or any Guarantor, any director, officer, agent or employee thereof or
other person acting on behalf of the Issuer or any Guarantor, has made any
unlawful payment to foreign or domestic government officials or employees or to
foreign or domestic political parties or campaigns from corporate funds, made
any bribe, rebate, payoff, influence payment, kickback, or other unlawful
payment or violated any provision of the Foreign Corrupt Practices Act of 1977.
 
(xxxi)The operations of the Issuer and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Issuer or any of the Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Issuer,
threatened.
 
(xxxii)Neither the Issuer nor any of the Subsidiaries nor, to the knowledge of
the Issuer, any director, officer, agent, employee or affiliate of the Issuer or
any of the Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Issuer will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity,

 

--------------------------------------------------------------------------------

 

for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.
 
(xxxiii)None of the Issuer or the Subsidiaries or any of their respective
“affiliates” (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (a) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Original Notes in a
manner that would require the registration under the Act of the Original Notes
or (b) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) or in any manner involving a
public offering of the Original Notes within the meaning of Section 4(2) of the
Act, in either case, in connection with the offering of the Original Notes.
Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 6(b) hereof, it is not necessary in connection with the
offer, sale and delivery of the Original Notes to or by the Initial Purchaser in
the manner contemplated by this Agreement to register any of the Original Notes
under the Act or to qualify the Indenture under the TIA.
 
(xxxiv)No securities of the Issuer or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Original Notes and listed
on a national securities exchange registered under Section 6 of the Exchange
Act, or quoted in a U.S. automated inter-dealer quotation system.
 
(xxxv)None of the Issuer or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Original Notes.
 
(xxxvi)None of the Issuer or the Subsidiaries, any of their respective
affiliates or any person acting on its or their behalf (other than the Initial
Purchaser) has engaged in any directed selling efforts (as that term is defined
in Regulation S with respect to the Original Notes; the Issuer and the
Subsidiaries and their respective affiliates and any person acting on its or
their behalf (other than the Initial Purchaser) have complied with the offering
restrictions requirement of Regulation S.
 
Each certificate signed by any officer of the Issuer and the Guarantors and
delivered to the Initial Purchaser or counsel for the Initial Purchaser pursuant
to, or in connection with, this Agreement shall be deemed to be a representation
and warranty by the Issuer and the Guarantors to the Initial Purchaser as to the
matters covered by such certificate.
The Issuer and the Guarantors acknowledge that the Initial Purchaser and, for
purposes of the opinions to be delivered to the Initial Purchaser pursuant to
Section 9 of this Agreement, counsel to the Issuer and the Guarantors and
counsel to the Initial Purchaser will rely upon the accuracy and truth of the
foregoing representations and the Issuer and the Guarantors hereby consents to
such reliance.
(b)The Initial Purchaser represents that it is a QIB and acknowledges that it is
purchasing the Original Notes pursuant to a private sale exemption from
registration under the Act, and that the Original Notes have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption from
the registration requirements of the Act. The Initial Purchaser represents,
warrants and covenants to the Issuer and the Guarantors that:
 
(i)Neither it, nor any person acting on its behalf, has or will solicit offers
for, or offer or sell, the Original Notes by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act, and it has and will solicit offers for the Original Notes only from,
and will offer and sell the Original Notes only to, (1) persons whom the Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or

 

--------------------------------------------------------------------------------

 

more institutional accounts for which such person is acting as fiduciary or
agent, only when such person has represented to the Initial Purchaser that each
such account is a QIB to whom notice has been given that such sale or delivery
is being made in reliance on Rule 144A, and, in each case, in reliance on the
exemption from the registration requirements of the Act pursuant to Rule 144A,
or (2) persons other than U.S. persons outside the United States in reliance on,
and in compliance with, the exemption from the registration requirements of the
Act provided by Regulation S.
 
(ii)With respect to offers and sales outside the United States, the Initial
Purchaser has offered the Original Notes and will offer and sell the Original
Notes (1) as part of its distribution at any time and (2) otherwise until 40
days after the later of the commencement of the offering of the Original Notes
and the Closing Date, only in accordance with Rule 903 of Regulation S or
another exemption from the registration requirements of the Act. Accordingly,
neither the Initial Purchaser nor any person acting on its behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Original Notes, and any such persons have complied and will
comply with the offering restrictions requirements of Regulation S. Terms used
in this Section 6(b)(ii) have the meanings given to them by Regulation S.
 
(iii)The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Original Notes pursuant to Regulation S it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Original Notes from it or through it during the restricted period a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”
The Initial Purchaser understands that the Issuer and the Guarantors and, for
purposes of the opinions to be delivered to it pursuant to Section 9 hereof,
counsel to the Issuer and the Guarantors and counsel to the Initial Purchaser
will rely upon the accuracy and truth of the foregoing representations, and the
Initial Purchaser hereby consents to such reliance.
7.Indemnification.
 
(a)The Issuer and the Guarantors, jointly and severally, agree to indemnify and
hold harmless the Initial Purchaser, each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Act or Section 20(a)
of the Exchange Act, the agents, affiliates, employees, officers and directors
of the Initial Purchaser and the agents, affiliates, employees, officers and
directors of any such controlling person from and against any and all losses,
liabilities, claims, damages and expenses whatsoever (including, but not
limited, to reasonable attorneys' fees and any and all reasonable expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
reasonable amounts paid in settlement of any claim or litigation) (collectively,
“Losses”) to which they or any of them may become subject under the Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise solely out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary or Final Offering
Circular, or in any supplement thereto or amendment thereof, or any Issuer Free
Writing Communication (including without limitation, any Supplemental Marketing
Material) or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements

 

--------------------------------------------------------------------------------

 

therein, in the light of the circumstances under which they were made, not
misleading; provided, the Issuer and the Guarantors will not be liable in any
such case to the extent, but only to the extent, that any such Loss arises out
of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission relating to the Initial Purchaser made therein in
reliance upon and in conformity with written information furnished to the Issuer
or any of the Guarantors by or on behalf of the Initial Purchaser expressly for
use therein. This indemnity agreement will be in addition to any liability that
the Issuer and the Guarantors may otherwise have, including, but not limited to,
liability under this Agreement. Notwithstanding anything to the contrary
contained herein, any costs or expenses advanced by the Issuer and the
Guarantors to any indemnified person pursuant to the terms of this Section 7(a)
shall be promptly reimbursed to the extent that such indemnified person is
ultimately determined not to have been entitled to indemnification therefor.
 
(b)The Initial Purchaser agrees to indemnify and hold harmless the Issuer and
the Guarantors, and each person, if any, who controls the Issuer and any
Guarantor within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, and the agents, employees, officers and directors of the Issuer or
any Guarantor or of any such controlling person from and against any and all
Losses to which they or any of them may become subject under the Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary or Final Offering Circular, any
Issuer Free Writing Communications or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that any such Loss arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission relating to the Initial Purchaser made therein in reliance upon
and in conformity with information furnished in writing to the Issuer or any of
the Guarantors by or on behalf of the Initial Purchaser expressly for use
therein. The Issuer, the Guarantors and the Initial Purchaser acknowledge that
the information described in Section 10 of this Agreement is the only
information furnished in writing by the Initial Purchaser to the Issuer or any
of the Guarantors expressly for use in the Preliminary or Final Offering
Circular or any Issuer Free Writing Communications.
 
(c)Promptly after receipt by an indemnified party under subsection 7(a) or 7(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 7 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
of such action, the indemnifying party will be entitled to participate in such
action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such action with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel and the payment of such fees and expenses by the
indemnifying parties shall have been authorized and agreed to in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same

 

--------------------------------------------------------------------------------

 

jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
 
8.Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 7 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 7 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors, on the one hand, and the Initial Purchaser, on the other hand, from
the offering of the Original Notes or (ii) if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Issuer
and the Guarantors, on the one hand, and the Initial Purchaser, on the other
hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
benefits received by the Issuer and the Guarantors, on the one hand, and the
Initial Purchaser, on the other hand, shall be deemed to be in the same
proportion as (x) the total proceeds from the offering of Original Notes (net of
discounts and commissions but before deducting expenses) received by the Issuer
and the Guarantors are to (y) the total discounts and commissions received by
the Initial Purchaser. The relative fault of the Issuer and the Guarantors, on
the one hand, and the Initial Purchaser, on the other hand, shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Issuer and the Guarantors
or the Initial Purchaser and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omission.
 
The Issuer, the Guarantors and the Initial Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to above. Notwithstanding the
provisions of this Section 8, (i) in no case shall the Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discount and commissions applicable to the Original Notes purchased by the
Initial Purchaser pursuant to this Agreement exceeds the amount of any damages
that the Initial Purchaser has otherwise been required to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission and (ii) no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act shall have the same
rights to contribution as the Initial Purchaser, and each person, if any, who
controls the Issuer or any Guarantor within the meaning of Section 15 of the Act
or Section 20(a) of the Exchange Act and each director, officer, employee and
agent of the Issuer or any Guarantor shall have the same rights to contribution
as the Issuer and the Guarantors. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made against another
party or parties under this Section 8, notify such party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 8 or otherwise, except to
the extent that it has been prejudiced in any material respect by such failure;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 7 of this Agreement for
purposes of indemnification. Anything in this section to the contrary
notwithstanding, no party shall be liable for contribution with respect to any
action or claim settled without its written consent; provided, however, that
such written consent was not unreasonably withheld.
9.Conditions of Initial Purchaser's Obligations. The obligations of the Initial
Purchaser to

 

--------------------------------------------------------------------------------

 

purchase and pay for the Original Notes, as provided for in this Agreement,
shall be subject to satisfaction of the following conditions prior to or
concurrently with such purchase:
 
(a)All of the representations and warranties of the Issuer and the Guarantors
contained in this Agreement shall be true and correct in all material respects
(other than those representations and warranties that are qualified as to
materiality or “Material Adverse Effect”, which shall be true and correct in all
respects) on the date of this Agreement and on the Closing Date. The Issuer and
the Guarantors shall have performed or complied in all material respects with
all of the agreements and covenants contained in this Agreement and required to
be performed or complied with by it at or prior to the Closing Date. The Initial
Purchaser shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and the chief financial officer of the Issuer,
certifying as to the foregoing and to the effect in Section 9(c) hereof.
 
(b)The Final Offering Circular shall have been printed and copies distributed to
the Initial Purchaser on the second business day immediately following the date
of this Agreement or at such later date as the Initial Purchaser may determine.
No stop order suspending the qualification or exemption from qualification of
the Original Notes in any jurisdiction shall have been issued and no proceeding
for that purpose shall have been commenced or shall be pending or threatened.
 
(c)Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any downgrading in the rating of any debt securities of the Issuer
or any Guarantor by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g)), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Issuer or any Guarantor (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating).
 
(d)The Initial Purchaser shall have received on the Closing Date opinions dated
the Closing Date, addressed to the Initial Purchaser, of (x) Ropes & Gray LLP,
counsel to the Issuer and Guarantors incorporated in Delaware, New York and
California, substantially in the form of Exhibit B-1 attached hereto with such
changes as are reasonably agreed by such counsel and the Initial Purchaser, (y)
counsel of the Guarantors incorporated in the states other than Delaware, New
York and California, substantially in the form of Exhibit B-2 attached hereto
with such changes as are reasonably agreed by such counsel and the Initial
Purchaser and (z) Kevin W. Donnelly, general counsel of the Issuer,
substantially in the form of Exhibit B-3 attached hereto with such changes as
are reasonably agreed by such counsel and the Initial Purchaser.
 
(e)The Initial Purchaser shall have received on the Closing Date an opinion
dated the Closing Date of Cahill Gordon & Reindel llp, counsel to the Initial
Purchaser, in form and substance satisfactory to the Initial Purchaser. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 9 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.
 
(f)The Initial Purchaser shall have received a “comfort letter” from Ernst &
Young LLP, independent registered public accounting firm for the Issuer, dated
the date of this Agreement, addressed to the Initial Purchaser and substantially
in the form most recently provided to the Initial Purchaser, and otherwise in
form and substance reasonably satisfactory to the Initial Purchaser and counsel
to the Initial Purchaser on the date of this Agreement, containing excerpts from
the General Disclosure Package indicating the procedures performed by Ernst &
Young LLP on the financial data included therein in form and substance
satisfactory to the Initial Purchaser and counsel to the Initial Purchaser. In
addition, the Initial Purchaser shall have received a “bring-down comfort
letter” from Ernst & Young LLP, dated as of the Closing Date, containing
excerpts from the Final Offering Circular indicating the procedures performed by
Ernst & Young LLP on the financial data included therein, addressed to the
Initial Purchaser and in form and substance reasonably satisfactory to the
Initial Purchaser and counsel to the Initial Purchaser.

 

--------------------------------------------------------------------------------

 

 
(g)The Issuer, the Guarantors and the Trustee shall have executed and delivered
the Indenture and the Initial Purchaser shall have received copies thereof. The
Issuer and the Guarantors shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchaser, and the Initial Purchaser shall have received executed counterparts
thereof.
 
(h)The Initial Purchaser shall have been furnished with wiring instructions for
the application of the proceeds of the Original Notes in accordance with this
Agreement and such other information as they may reasonably request.
 
(i)All agreements set forth in the blanket representation letter of the Issuer
to DTC relating to the approval of the Original Notes by DTC for “book-entry”
transfer shall have been complied with.
 
(j)The Transactions shall have been consummated, or shall be consummated
substantially concurrently with the issuance of the Original Notes, on the terms
and conditions described in the General Disclosure Package.
 
If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchaser), this Agreement may be terminated by the Initial
Purchaser on notice to the Issuer at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.
The documents required to be delivered by this Section 9 will be delivered at
the office of counsel for the Initial Purchaser on the Closing Date.
10.Initial Purchaser's Information. The Issuer, the Guarantors and the Initial
Purchaser severally acknowledge that the statements set forth in the sixth
sentence of the eighth paragraph and the third paragraph under the heading “Plan
of distribution” in the General Disclosure Package and Final Offering Circular
constitute the only information furnished in writing by or behalf of the Initial
Purchaser expressly for use in the General Disclosure Package and Final Offering
Circular.
 
11.Survival of Representations and Agreements; Reimbursement of Initial
Purchaser's Expenses. All representations and warranties, covenants and
agreements contained in this Agreement, including the agreements contained in
Sections 4(f), the indemnity agreements contained in Section 7 and the
contribution agreements contained in Section 8, shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
the Initial Purchaser or any controlling person thereof or by or on behalf of
the Issuer, any Guarantor or any controlling person thereof, and shall survive
delivery of and payment for the Original Notes to and by the Initial Purchaser.
The agreements contained in Sections 4(f), 7, 8 and 10 shall survive the
termination of this Agreement, including pursuant to Section 12. If this
Agreement is terminated pursuant to Section 9 or Section 12(b) or if for any
reason the purchase of the Original Notes by the Initial Purchaser is not
consummated, the Issuer and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by them pursuant to Section 4 and the
respective obligations of the Issuer, the Guarantors and the Initial Purchaser
pursuant to Sections 7 and 8 shall remain in effect. If this Agreement is
terminated by the Initial Purchaser pursuant to Section 9 or clauses (i), (ii),
(iii) or (viii) of Section 12(b) hereof, including if the sale to the Initial
Purchaser of the Original Notes on the Closing Date is not consummated because
of any refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Initial Purchaser, severally, upon demand for all out-of-pocket
expenses that shall have been reasonably incurred by the Initial Purchaser in
connection with the proposed purchase and the offering and sale of the Original
Notes, including, without limitation, fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.
 
12.Effective Date of Agreement; Termination.
 

 

--------------------------------------------------------------------------------

 

(a)This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.
 
(b)The Initial Purchaser shall have the right to terminate this Agreement at any
time prior to the Closing Date by notice to the Issuer and the Guarantors from
the Initial Purchaser, without liability (other than with respect to Sections 7
and 8) on the Initial Purchaser's part to the Issuer or any affiliate thereof
if, on or prior to such date, (i) the Issuer and the Guarantors shall have
failed, refused or been unable to perform any agreement on their part to be
performed under this Agreement when and as required; (ii) any other condition to
the obligations of the Initial Purchaser under this Agreement to be fulfilled by
the Issuer and the Guarantors pursuant to Section 9 is not fulfilled when and as
required in any material respect; (iii) trading in any securities of the Issuer
shall have been suspended on any exchange or in the over-the-counter market,
(iv) trading in securities generally on the New York Stock Exchange, the
American Stock Exchange or the Nasdaq National Market shall have been suspended
or materially limited, or maximum or minimum prices shall have been established
thereon by the Commission, or by such exchange or other regulatory body or
governmental authority having jurisdiction; (v) a general moratorium shall have
been declared by either Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States or any other country where such securities are listed shall
have occurred; (vi) there is an outbreak or escalation of hostilities or
national or international calamity in any case involving the United States, on
or after the date of this Agreement, or if there has been a declaration by the
United States of a national emergency or war or other national or international
calamity or crisis (economic, political, financial or otherwise) which affects
the U.S. and international markets, making it, in the Initial Purchaser's
reasonable judgment, impracticable to proceed with the offering or delivery of
the Original Notes on the terms and in the manner contemplated in the General
Disclosure Package and Final Offering Circular; (vii) there shall have been such
a material adverse change in general economic, political or financial conditions
or the effect (or potential effect if the financial markets in the United States
have not yet opened) of international conditions on the financial markets in the
United States shall be such as, in the Initial Purchaser's reasonable judgment,
to make it inadvisable or impracticable to proceed with the offering or delivery
of the Original Notes on the terms and in the manner contemplated in the General
Disclosure Package and Final Offering Circular; or (viii) there shall have
occurred any change, development or event since the date of this Agreement that,
in the reasonable judgment of the Initial Purchaser, has had or would reasonably
be expected to have a Material Adverse Effect.
 
(c)Any notice of termination pursuant to this Section 12 shall be given at the
address specified in Section 13 below by telephone or facsimile, confirmed in
writing by letter.
 
13.Notice. All communications with respect to or under this Agreement, except as
may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchaser, shall be mailed, delivered or telecopied
and confirmed in writing to c/o UBS Securities LLC, 677 Washington Blvd.,
Stamford, CT 06901 (Fax number: (203) 719-1075), Attention: High Yield
Syndicate, with a copy for information purposes only to Cahill Gordon & Reindel
llp, 80 Pine Street, New York, New York 10019 (fax number: 212-474-3700),
Attention: James J. Clark, Esq.; and if sent to the Issuer and the Guarantors,
shall be mailed, delivered or telecopied and confirmed in writing to Nortek,
Inc., 50 Kennedy Plaza, Providence, Rhode Island 02903-2360 (telephone: (401)
751-1600, fax: (401) 751-9844), Attention: Kevin W. Donnelly; with a copy to
Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, Massachusetts
02199-3600, facsimile: (617) 951-7050, Attention: John B. Ayer, Esq.
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.
14.Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Initial Purchaser, the Issuer, the Guarantors and the other
indemnified parties referred to in Sections 7 and 8, and their respective
successors and assigns, and no other person shall have or be construed to have
any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Agreement or any provision herein

 

--------------------------------------------------------------------------------

 

contained. The term “successors and assigns” shall not include a purchaser, in
its capacity as such, of Original Notes from the Initial Purchaser.
 
15.Construction. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly therein (without giving effect to any provisions thereof
relating to conflicts of law, except Section 5-1401 of the New York General
Obligations Law).
 
16.Submission to Jurisdiction; Waiver of Jury Trial. No proceeding related to
this Agreement or the transactions contemplated hereby may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York, Borough of Manhattan or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and each of the
parties hereto hereby consents to the jurisdiction of such courts and personal
service with respect thereto. Each of the parties hereto hereby waives all right
to trial by jury in any proceeding (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. Each of the
parties hereto agrees that a final judgment in any such proceeding brought in
any such court shall be conclusive and binding upon the parties hereto and may
be enforced in any other courts in the jurisdiction of which any party hereto is
or may be subject, by suit upon such judgment.
 
17.Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.
 
18.Counterparts. This Agreement may be executed in various counterparts that
together shall constitute one and the same instrument.
 
19.Absence of Fiduciary Relationship. The Issuer and the Guarantors acknowledge
and agree that:
 
(a)The Initial Purchaser has been retained solely to act as initial purchaser in
connection with the initial purchase, offering and resale of the Original Notes
and that no fiduciary, advisory or agency relationship between the Issuer or the
Guarantors and the Initial Purchaser has been created in respect of any of the
transactions contemplated by this Agreement or the General Disclosure Package or
Final Offering Circular, irrespective of whether the Initial Purchaser has
advised or is advising the Issuer or the Guarantors on other matters.
 
(b)The purchase price of the Original Notes set forth in this Agreement was
established by the Issuer and the Guarantors following discussions and
arms-length negotiations with the Initial Purchaser and the Issuer and the
Guarantors are capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement.
 
(c)The Issuer has and the Guarantors have been advised that the Initial
Purchaser and its affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Issuer or the Guarantors and
that the Initial Purchaser has no obligation to disclose such interests and
transactions to the Issuer or the Guarantors by virtue of any fiduciary,
advisory or agency relationship.
 
(d)The Issuer and the Guarantors waive, to the fullest extent permitted by law,
any claims it may have against the Initial Purchaser for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that the Initial Purchaser
shall have no liability (whether direct or indirect) to the Issuer or the
Guarantors in respect of such a fiduciary duty claim or to any person asserting
a fiduciary duty claim on behalf of or in right of the Issuer or any Guarantor,
including security holders, employees or creditors of the Issuer or the
Guarantors.

 

--------------------------------------------------------------------------------

 

 
20.Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the initial
purchaser is required to obtain, verify and record information that identifies
its respective clients, including the Issuer, which information may include the
name and address of their respective clients, as well as other information that
will allow the initial purchaser to properly identify its respective clients.
[Signature Pages Follow]
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
If the foregoing Purchase Agreement correctly sets forth the understanding among
you and the Initial Purchaser, please so indicate in the space provided below
for the purpose, whereupon this letter and your acceptance shall constitute a
binding agreement among you and the Initial Purchaser.
NORTEK, INC.
By:    Kevin W. Donnelly         
Name:    Kevin W. Donnelly
Title:    VP, General Counsel and Secretary

 

--------------------------------------------------------------------------------

 

 
AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, LLC
CES INTERNATIONAL LTD.
CLPK, LLC
ELAN HOME SYSTEMS, L.L.C.
ERGOTRON, INC.
GATES THAT OPEN, LLC
GEFEN, LLC
GOVERNAIR LLC
HUNTAIR, INC.
HUNTAIR MIDDLE EAST HOLDINGS, INC.
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH, INC.
NILES AUDIO CORPORATION
NORDYNE LLC
NORDYNE INTERNATIONAL, INC.
NORTEK INTERNATIONAL, INC.
NUTONE LLC
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD INC.
PANAMAX LLC
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, LLC
TEMTROL, LLC
THE AVC GROUP, LLC
XANTECH LLC
ZEPHYR VENTILATION, LLC
By:    Kevin W. Donnelly         
Name:    Kevin W. Donnelly
Title:    VP and Secretary
(of entity listed or as an officer of the managing member, sole member or
general partner)

 

--------------------------------------------------------------------------------

 

 
 
Confirmed and accepted as of the date first above written:
UBS SECURITIES LLC
By:    /s/ Monica Trautwein
Name:    Monica Trautwein
Title:    Director
By:    Joshua Pearl
Name:    Joshua Pearl
Title:    Director

 

--------------------------------------------------------------------------------

 

 
 
 
Schedule II
Guarantors
1.
Aigis Mechtronics, Inc.

2.
Broan-Mexico Holdings, Inc.

3.
Broan-NuTone LLC

4.
Broan-NuTone Storage Solutions LP

5.
CES Group, LLC

6.
CES International Ltd.

7.
CLPK, LLC

8.
Elan Home Systems, L.L.C.

9.
Ergotron, Inc.

10.
Gates That Open, LLC

11.
Gefen, LLC

12.
Governair LLC

13.
Huntair, Inc.

14.
Huntair Middle East Holdings, Inc.

15.
Linear LLC

16.
Lite Touch, Inc.

17.
Magenta Research Ltd.

18.
Mammoth, Inc.

19.
Niles Audio Corporation

20.
Nordyne LLC

21.
NORDYNE International, Inc.

22.
Nortek International, Inc.

23.
NuTone LLC

24.
OmniMount Systems, Inc.

25.
Operator Specialty Company, Inc.

26.
Pacific Zephyr Range Hood Inc.

27.
Panamax LLC

28.
Rangaire GP, Inc.

29.
Rangaire LP, Inc.

30.
Secure Wireless, Inc.

31.
SpeakerCraft, LLC

32.
Temtrol, LLC

33.
The AVC Group, LLC

34.
Xantech LLC

35.
Zephyr Ventilation, LLC


 

--------------------------------------------------------------------------------

 

 
 
Non-Guarantor Domestic Subsidiaries
1.    Fidelity Investment Co.
2.    Ring Brothers Corporation

 

--------------------------------------------------------------------------------

 

 
Schedule III
Issuer Free Writing Communications (included in the General Disclosure Package)
 

 

--------------------------------------------------------------------------------

 

 
Schedule IV
Pricing Term Sheet
 
 

 

--------------------------------------------------------------------------------

 

 
Schedule V
ALL NORTEK SUBSIDIARIES
Subsidiary
Jurisdiction
of Organization
% held, directly or indirectly, by Nortek Inc.
Aigis Mechtronics, Inc.
Delaware
100%
Best Deutschland GmbH
Germany
100%
Best France S.A.
France
100%
Best Poland S.p.zo.o.
Poland
100%
Best S.p.A.
Italy
100%
Broan Building Products (Huizhou) Co., Ltd.
People's Republic of China
100%
Broan Building Products-Mexico, S. de R.L. de C.V.
Mexico
100%
Broan-Mexico Holdings, Inc.
Delaware
100%
Broan-NuTone Canada Inc.
Ontario
100%
Broan-NuTone (HK) Limited
Hong Kong, People's
Republic of China
100%
Broan-NuTone LLC
Delaware
100%
Broan-NuTone Storage Solutions LP
Delaware
100%
CES Group, LLC
Delaware
100%
CES Holdings B.V.
The Netherlands
100%
CES International Ltd.
Delaware
100%
CLPK, LLC
Delaware
100%
Dongguan Ergotron Precision Technology Co., Ltd.
China
100%
Eaton-Williams (Millbank) Limited
UK
100%
Eaton-Williams Exports Limited
UK
100%
Eaton-Williams Group Limited
UK
100%
Eaton-Williams Holding Limited
UK
100%
Eaton-Williams Limited
UK
100%
Eaton-Williams Products Limited
UK
100%
Eaton-Williams Service Limited
UK
100%
Edenaire Limited
UK
100%
Elan Home Systems, L.L.C.
Kentucky
100%
Ergotron, Inc.
Minnesota
100%
Ergotron (UK) Limited
UK
100%
Ergotron Canada Corporation
Canada
100%
Ergotron Deutschland GmbH
Germany
100%
Ergotron France SARL
France
100%
Ergotron Japan KK
Japan
100%
Ergotron Nederland B.V.
Netherlands
100%
Fidelity Investment Co.
Rhode Island
100%
Gates That Open, LLC
Florida
100%
Gefen LLC
California
100%
Governair LLC
Oklahoma
100%
Huntair, Inc.
Delaware
100%
Huntair International Ltd.
Masdar City, UAE
100%


 

--------------------------------------------------------------------------------

 

Huntair Middle East Holdings, Inc.
Delaware
100%
Imerge Limited
UK
100%
Innergy Tech Inc.
Quebec
100%
Linear H.K. LLC
Delaware
100%
Linear H.K. Manufacturing, Limited
Hong Kong, People's
Republic of China
100%
Linear LLC
California
100%
Lite Touch, Inc.
Utah
100%
Magenta Research Ltd.
Connecticut
100%
Mammoth, Inc.
Delaware
100%
Miller de Mexico S.A. de R.L. de C.V.
Mexico
100%
Niles Audio Corporation
Delaware
100%
Nordyne LLC
Delaware
100%
Nordyne Argentina SRL
Argentina
100%
Nordyne de Puerto Rico, LLC
Puerto Rico
100%
Nordyne do Brasil Distribuidora De Ar Condicionado Ltda.
Brazil
100%
NORDYNE International, Inc.
Delaware
100%
Nortek Australia Pty Ltd.
Australia
100%
Nortek (UK) Limited
UK
100%
Nortek Holding B.V.
Netherlands
100%
Nortek International, Inc.
Delaware
100%
Nortek International Holdings B.V.
Netherlands
100%
Nortek(Shanghai) Trading Co., Ltd.
People's Republic of China
100%
Nortek Trading, Ltd.
British Virgin Islands
100%
NuTone LLC
Delaware
100%
OmniMount Systems, Inc.
Arizona
100%
Operator Specialty Company, Inc.
Michigan
100%
Pacific Zephyr Range Hood Inc.
California
100%
Panamax LLC
California
100%
Precision Air Control Limited
UK
100%
Rangaire GP, Inc.
Delaware
100%
Rangaire LP, Inc.
Delaware
100%
Ring Brothers Corporation
California
100%
Secure Wireless, Inc.
California
100%
SpeakerCraft, LLC
Delaware
100%
Temtrol, LLC
Oklahoma
100%
The AVC Group, LLC
 
 
Vapac Humidity Control Limited
UK
100%
Venmar CES, Inc.
Saskatchewan
100%
Venmar Ventilation Inc.
Quebec
100%
Ventrol Air Handling Systems Inc.
Canada (Federal Corp.)
100%
Xantech LLC
California
100%
Zephyr Ventilation, LLC
California
100%


 

--------------------------------------------------------------------------------

 

 
Schedule VI
OTHER EQUITY INTERESTS
 
Subsidiary
Jurisdiction
of Organization
% held, directly or indirectly, by Nortek Inc.
Huntair Arabia
Saudi Arabia
49% (JV)

 
 
 
 

 